Citation Nr: 1620389	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. Becker, Counsel










INTRODUCTION

The Veteran served in the Army Reserve from sometime in 1981 to April 1993.  This primarily included various periods of active duty for training (ACDUTRA), one of which was from July 1981 to December 1981, and inactive duty for training (INACDUTRA).  It also included being called to active duty service from December 1990 to January 1991.  

The current matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Service connection for left ear sensorineural hearing loss was denied therein.  The Veteran appealed this determination.  Review of his claims file shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED.  

REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's left ear hearing loss claim at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim-in gathering evidence that may show that he is entitled to the benefit sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

VA treatment records dated into February 2016, some of which are pertinent, are available.  As such, there may be some which are pertinent dated from February 2016 to present.  A request or requests for them must be made.  Indeed, VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Private treatment records also are available.  A few from Dr. N.N.L. are pertinent, but the most recent is dated in February 2009.  It follows that there may be pertinent private treatment records, whether from this physician or otherwise, dated from February 2009 to present.  The Veteran must be asked to submit them or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative, if any, finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  A medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a disease during its presumptive period thereafter, an indication of a nexus between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication of a nexus threshold.  McLendon, 20 Vet. App. at 79.  
To date, no VA medical examination or VA medical opinion is available with respect to the Veteran's hearing.  Service treatment records, VA treatment records, and private treatment records all include a diagnosis of left ear hearing loss.  The Veteran contends it is due to noise exposure on the firing range during service.  Some such noise exposure is conceded.  While left ear hearing loss cannot have been incurred as a result of such exposure, since it was noted during the Veteran's June 1981 service entrance examination, aggravation as a result of such exposure is possible.  Most pure tone thresholds showed a decrease in left ear hearing from this examination to examinations completed in January 1985 and December 1990 (though an April 1989 examination curiously showed an increase in all thresholds to normal).  The Veteran waived his right to a separation examination which presumably would have occurred in or around January 1991.

Aggravation of the Veteran's left ear hearing loss while he was in the Army Reserve therefore exists.  However, it is unknown whether or not this aggravation actually was during a period of active duty, ACDUTRA, or INACDUTRA service.  Whether or not it is due to natural progression or to noise exposure, as he contends, further is unknown.  Both of these unknowns are medical questions.  The Board is prohibited from rendering its own opinion on such questions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Rather, a medical professional must do so.  All requirements, in sum, have been met for a VA medical examination complete with a VA medical opinion answering each of the aforementioned questions.  Arrangements thus must be made for the Veteran.

III.  Initial Review

Pertinent evidence that becomes available after issuance of the last adjudication, known as additional pertinent evidence, is to be referred to the agency of original jurisdiction (AOJ) for initial review.  38 C.F.R. § 20.1304(c) (2015).  The only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.  A January 2011 statement of the case constitutes the last adjudication of this matter.  Other evidence thereafter became available to the AOJ, which here is the RO.  The Veteran does not have a representative, and he has not waived his right to have the AOJ/RO initial review it.  The Board cannot allow in full the benefit sought by him at this time.  A supplemental statement of the case (SSOC) which includes initial review of all additional relevant evidence, whether already available or that becomes available on remand, must be issued if this benefits remains denied.  38 C.F.R. § 19.31(b)(1) (2015).  If it is granted, a rating decision must be issued.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his hearing, dated from February 2016 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.  Document such in the claims file.  

2.  Also, ask the Veteran to submit any private treatment records, whether from Dr. N.N.L. or otherwise, concerning his hearing dated from February 2009 to present.  Alternatively ask him to provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.  Document such in the claims file.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his left ear hearing loss.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history of noise exposure during and after service as well as his symptoms to include their onset, severity, and impact on his work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  A diagnosis then shall be rendered.  

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's preexisting left ear hearing loss was aggravated (permanently worsened) during his ACDUTRA service from July to December 1981, during his active duty service from December 1990 to January 1991, or during a period of ACDUTRA or INACDUTRA service otherwise (as opposed to simply being while he was in the Army Reserve).  The examiner shall further opine as to whether is it at least as likely as not that such aggravation, if found, was due to the Veteran's noise exposure on the firing range.  Consideration also shall be given to natural progression and all other causes.

A clearly and fully articulated rationale (understandable and thorough explanation) shall be provided for each opinion.  Medical principles should be discussed as they relate to the medical evidence (treatment records) and lay evidence (statements from the Veteran and any family members or friends), including addressing any shift in the Veteran's left ear hearing, explaining why it is or is not significant.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.  
4.  Lastly, consider all previous pertinent evidence as well as all additional pertinent evidence that has become available since January 2011 in readjudicating the Veteran's claim of entitlement to service connection for left ear hearing loss.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue an SSOC.  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative, if any.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

